        Case 3:15-cv-00675-JBA Document 1269 Filed 09/10/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT
___________________________________________
                                                 )
UNITED STATES SECURITIES                         )
AND EXCHANGE COMMISSION,                         )
                                                 )
                      Plaintiff,                 )
                                                 )
        v.                                       )   Civil Action No. 3:15cv675 (JBA)
                                                 )
IFTIKAR AHMED,                                   )
                                                 )
                      Defendant, and             )
                                                 )
IFTIKAR ALI AHMED SOLE PROP;                     )
I-CUBED DOMAINS, LLC; SHALINI AHMED;             )
SHALINI AHMED 2014 GRANTOR RETAINED )
ANNUITY TRUST; DIYA HOLDINGS LLC;                )
DIYA REAL HOLDINGS, LLC; I.I. 1, a minor         )
child, by and through his next friends IFTIKAR   )
and SHALINI AHMED, his parents; I.I. 2, a minor )
child, by and through his next friends IFTIKAR   )
and SHALINI AHMED, his parents; and I.I. 3, a    )
minor child, by and through his next friends     )
IFTIKAR and SHALINI AHMED, his parents,          )
                                                 )
                      Relief Defendants.         )
___________________________________________ )

   PLAINTIFF UNITED STATES SECURITIES AND EXCHANGE COMMISSION’S
   OBJECTION TO MOTION OF HARRIS ST. LAURENT LLP FOR PAYMENT OF
                      ATTORNEYS’ FEES AND FOR
                  RESOLUTION OF PENDING MOTIONS

       Plaintiff United States Securities and Exchange Commission (“SEC”) hereby files this

objection to Harris St. Laurent LLP’s motion for payment of attorneys’ fees and for resolution of

pending motions [Doc. # 1252] (“Motion”). As Harris St. Laurent acknowledges, there are

currently four pending motions for the release of attorneys’ fees, to which the SEC has

responded. See Docs. ## 899, 934, 1000, 1177. The Motion is yet another request for

reconsideration of the Court’s prior rulings that monies will not be released to the Defendant or
        Case 3:15-cv-00675-JBA Document 1269 Filed 09/10/19 Page 2 of 3



Relief Defendants until the SEC’s judgment is secured. See, e.g., Docs. ## 934, 1176 at 4-5.

Because “[n]o response to a motion for reconsideration need be filed unless requested by the

Court” (D. Conn. L. Civ. R. 7(c)(2)), the SEC will only file a response upon the Court’s request.

The SEC files the instant objection only to make clear that it continues to oppose Harris St.

Laurent’s request.



       DATED: September 10, 2019.

                                             Respectfully submitted,

                                             s/ Nicholas P. Heinke
                                             Nicholas P. Heinke (Colorado Bar No. 38738)
                                             Mark L. Williams (New York Bar. No. 4796611)
                                             United States Securities and Exchange Commission
                                             1961 Stout St., Suite 1700, Denver, CO 80294
                                             E-mail:        HeinkeN@sec.gov
                                                            WilliamsML@sec.gov

                                             Attorneys for Plaintiff:

                                             UNITED STATES SECURITIES AND
                                             EXCHANGE COMMISSION




                                                 2
        Case 3:15-cv-00675-JBA Document 1269 Filed 09/10/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I certify that on September 10, 2019, a copy of the foregoing document was emailed to

Defendant Iftikar Ahmed at IftyAhmed@icloud.com, and served via ECF upon the following:

Jonathan Harris
Reid Skibell
David Deitch
Alexander Sakin
S. Gabriel Hayes-Williams
Joseph Gallagher
Harris, St. Laurent & Chaudhry LLP
40 Wall Street, 53rd Floor
New York, NY 10005
(Counsel for Relief Defendants)


Christopher H. Blau (ct30120)
Stephen M. Kindseth (ct14640)
Zeisler & Zeisler, P.C.
10 Middle Street, 15th Floor
Bridgeport, CT 06604
(Counsel for Receiver, Jed Horwitt, Esq.)

                                                   s/ Nicholas P. Heinke
                                                   Nicholas P. Heinke




                                              3
